773 N.W.2d 701 (2009)
Geraldine J. GLOD, Plaintiff-Appellant,
v.
CLINTON RIVER CRUISE COMPANY, INC., Defendant, Third-Party Plaintiff-Appellee, and
DSI Industries, Inc., d/b/a Door Solutions, and Evangelical Homes of Michigan, d/b/a Pathways Transition Care, Defendants, and
Janet Young, Third-Party Defendant.
Docket No. 138393. COA No. 279422.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's June 23, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.